DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statements of 04/12/2019 and 06/26/2019 have been received and reviewed.
Specification
The specification is objected to because of the following informalities:
Page 1, lines 11-12, “When locking the pawl is brought motor in locking position” is awkwardly worded.
Page 13, line 21, “The radial direction is indicated by dashed line 60 in Fig.” is missing the figure number.
Appropriate correction is required.
Claim Objections
Claims 1, 10, 11, 22, 23, 27, and 28 are objected to because of the following informalities:
Claim 1, line 7, “the drive device” should be “the manual or mechanical drive device”.
Claim 1, line 9, “a plurality locking elements” should be “a plurality of locking elements”.
Claim 10, line 2, “the spoke webs” should be “the radially extending spoke webs”.
 Claim 11, line 4, “the spoke webs” should be “the radially extending spoke webs”.
Claim 22, line 4, “a locking process” should be “the locking process”.
Claim 23, line 2, “the drive device” should be “the manual or mechanical drive device”.
Claim 27 is awkwardly worded. Examiner recommends removing the phrase “which” in line 2.
Claim 28, line 3, “a pre-locking position” should be “the pre-locking position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-11, 14-18, 20-22, 24-25, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3, the phrase “preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 7, line 4, the phrase “unlock time < lock time” renders the claims indefinite because it is unclear what the bounds of the unlock and lock times are. It is unclear what is being measured in terms of time. Does the unlock time start from when the lock is just barely in the locked position until it is just barely in the unlocked position, or does the unlock time start from when the lock is just barely not in the unlocked position until it is just barely in the unlocked position? The same lack of clarity exists for the lock time.
Claim 7, line 4, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 8, line 3, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 9, line 3, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 10, lines 2-3, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 11 recites the limitation "the hub" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the cam" in lines 3 and 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15, line 3, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 16, line 3, the phrase “preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 17, line 3, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 17 recites the limitation "the lower side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the lock housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21, line 2, the phrase “preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 21 recites the limitations "the lock housing" and “the position” in lines 5 and 6 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitation "the cam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22, line 3, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 28, line 4, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claim 30, line 3, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase as preferred embodiments rather than structural limitations of the claimed invention.
Claims 18, 24-25, 27, 29, and 31 are rejected based on their dependency on rejected claims.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-13, 15-21, 23, and 27-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 4667990 to Quantz.
Regarding claim 1, Quantz teaches:
A lock (10) for a closure element of a property, the lock comprising:
 a pivoting catch (20) on which a spring (52) acts in a preferred direction;
 a locking member (70 and 72);
and a manual or mechanical drive device (64);
 wherein the locking member is a rotary locking member driven by the drive device in a circulating manner about a locking member axis (fig 4, axis about which 66 rotates) in only one rotational direction and comprises a plurality locking elements (70, 72) offset to one another over an angle at a circumference of the locking member and which interact with the pivoting catch as respective tumblers depending on a rotational angle (fig 4), 
and wherein only one locking element of the plurality of locking elements constantly acts directly on the pivoting catch for a locking and unlocking process (70), and an adjacent locking element opposite the rotational direction of the rotary locking member acts on the pivoting catch by rotating the rotary locking member (fig 10) for a subsequent locking and unlocking process (see motion of 20 and 70 in fig 12).
Regarding claim 2, Quantz teaches:
The lock according to claim 1, wherein the pivoting catch is closed only by means of the respective locking element (fig 12).
Regarding claim 3, Quantz teaches:
The lock according to claim 1, wherein the locking elements are uniformly arranged with an angular offset (70 and 72 are angularly offset from 66 by 90 degrees) over the circumference of the rotary locking member (fig 4).
Regarding claim 4, Quantz teaches:
The lock according to claim 1, wherein the rotary locking member has from two to five locking elements (two locking members 70 and 72), preferably three locking elements, which are mutually angularly offset by 120.
Regarding claim 5, Quantz teaches:
The lock according claim 1, wherein the rotary locking member has a gear (66) which is rotatably mounted about the locking member axis.
Regarding claim 6, Quantz teaches:
The lock according to claim 5, wherein the gear has an upper (side where reference 66 point to in figure 4) and a lower side (side that abuts gear train 68 in fig 4), and that the locking elements are arranged on the upper side.
Regarding claim 7, Quantz teaches:
The lock according to claim 1, wherein the locking elements are formed asymmetrically (70 and 72 are formed asymmetrically about 64) such that, at the same speed of rotation of the rotary locking member, unlock time < lock time (Unlock time is the duration of time from when 46 and 48 are just about to disengage from each other, to the moment they disengage. Lock time is the duration of time from figure 3 to figure 1. Since at the same speed of rotation, the locking process would require more rotation of 20 than the unlocking process, the unlock time < lock time), in particular: unlock time = 0.5 to 0.1 x lock time.
Regarding claim 8, Quantz teaches:
The lock according to claim 1, wherein the locking elements are formed by projections extending in the direction of the locking member axis (fig 4), in particular peripherally flattened round bolts.
Regarding claim 9, Quantz teaches:

Regarding claim 10, Quantz teaches:
The lock according to claim 9, wherein the spoke webs are centrally connected (spoke webs are connected to 66), in particular integrally connected to a hub, wherein the locking member axis extends centrally through the hub (fig 4).
Regarding claim 11, Quantz teaches:
The lock according to claim 9, wherein the rotary locking member has a gear (66) which is rotatably mounted about the locking member axis, and wherein the gear, the locking elements, the spoke web and the hub (66 is the hub for the spoke web) are integrally formed with each other (fig 4).
Regarding claim 12, Quantz teaches:
The lock according to claim 1, wherein the pivoting catch has an upper side (side where reference 20 points in fig 1), a lower side (side below where reference 26 points in figure 1) and a peripheral front face (front face near where reference 52 points in figure 1).
Regarding claim 13, Quantz teaches:
The lock according to claim 1, wherein between each two adjacent locking elements a clearance (74) is provided over a peripheral region of the rotary locking member (fig 7), which clearance is provided for the passing through of a cam (100) of the pivoting catch when the pivoting catch is rotated into an unlocking position.
Regarding claim 15, Quantz teaches:
The lock according to claim 1, wherein the pivoting catch has a receiving recess (R; see fig below) for a locking element (26), in particular for a locking pin.

    PNG
    media_image1.png
    532
    706
    media_image1.png
    Greyscale

Regarding claim 16, Quantz teaches:
The lock according to claim 15, wherein the receiving recess opens towards a front face of the pivoting catch (R opens from the tip of 20 towards the center of 20, towards the front face) and preferably at least partially forms an acute angle with a radial direction with respect to a pivot bearing of the pivoting catch.
Regarding claim 17, Quantz teaches:
The lock according to claim 16, wherein the receiving recess viewed from the lower side of the pivoting catch is arcuate (fig 3, the opening of the recess R has an arc near where reference 20 points), in particular slightly arcuate.
Regarding claim 18, Quantz teaches:

Regarding claim 19, Quantz teaches:
The lock according to claim 1, wherein the lock has a lock housing (62) having a lower wall (B; see fig below), a ceiling wall (C, see fig below) and two longitudinal walls (L1 and L2; see fig below) and two front walls (F1 and F2; see fig below) and in that, for an insertion of the locking element, the lock housing has an inlet slot (I; see fig below) passing through one of the longitudinal walls and the lower wall or passing through one of the longitudinal walls, the lower wall and the ceiling wall.

    PNG
    media_image2.png
    694
    746
    media_image2.png
    Greyscale

Figure
Regarding claim 20, Quantz teaches:
The lock according to claim 1, wherein the pivoting catch has at least one abutment step/abutment surface (surface of 20 that abuts 14 in fig 3) which interacts with at least one counter-step/mating surface of the lock housing (14) for limiting an unlocking position of the pivoting catch (fig 3).
Regarding claim 21, Quantz teaches:

Regarding claim 23, Quantz teaches:
The lock according to claim 5, wherein the drive device has an electric motor (64) which is coupled via a transmission (68) with the gear of the rotary locking member (fig 4).
Regarding claim 27, Quants teaches:
The lock according to claim 15, wherein a pre-locking device (28) which pre-locks the pivoting catch in a pre-locking position (fig 2) to prevent the locking element from moving out of the receiving recess (28 interlocks with 20 through 46 engaging 48).
Regarding claim 28, Quantz teaches:
The lock according to claim 27, wherein the pre-locking device has a displaceable locking part (44) which in a pre-locking position acts on the pivoting catch in a locking manner (fig 2), in particular by preventing it from opening.
Regarding claim 29, Quantz teaches:
The lock according to claim 28, wherein the locking part is biased by means of a spring device (52) and is triggered in case of a pre-locking, to bring about the pre- locking position (leg 58 biases 28 to the pre-locking position).
Regarding claim 30, Quantz teaches:

Regarding claim 31, Quantz teaches:
The lock according to claim 28, wherein during an unlocking operation, a displacement of the locking part into a release position (movement of 28 from fig 2 to fig 3) occurs due to a corresponding rotational position of the rotary locking member (fig 12).
Regarding claim 32, Quantz teaches:
The lock according to claim 1 in combination with a closure element (rear deck lock, see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4667990 to Quantz in view of US 20020163202 to Hansen et al. (Hansen).
Regarding claim 21, Although Quantz doesn’t explicitly teach the use of a contactless signal transmission, Hansen teaches:
 The lock according to claim 1, wherein for a preferably contactless signal transmission (11, 12), the rotary locking member and/or the pivoting catch have at least one or each 7STO/rkhave at least one sensor element (12), which interacts with at least one sensor member (33, 34) of a control means arranged in the lock housing for detecting a position of the rotary locking member and/or the position of the pivoting catch (12 attaches to the pivoting catch 3 via 6 and interacts with 33 to detect the position of the pivoting catch). It would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Hansen into Quantz at least because doing so allows for the determination of the locking arrangement to prevent inadvertent release of the lock in undesirable situation (Hansen, paragraph 0010).
Regarding claim 24, Quantz (in view of Hansen) teaches:
The lock according to claim 21, wherein the at least one sensor element is designed as a permanent magnet (Hansen 34).
Regarding claim 25, Quantz (in view of Hansen) teaches:

Regarding claim 26, Quantz (in view of Hansen) teaches:
The lock according to claim 1, wherein a sensor element (Hansen 11, 12, 13) is located in/on each locking element (Hansen, a sensor element is placed on each locking element 3, see fig 1).

Allowable Subject Matter
Claims 14 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675